ORDER

PER CURIAM:
Appellant Randy Ralstin appeals from the Circuit Court of Jackson County’s denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Appellant contends that his trial counsel provided ineffective assistance of counsel by failing to meaningfully consult with him about his right to testify and his right to a jury trial. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).